Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPG Pub No. 2005/0218159 (Hoour hereinafter).
In re claim 1, with reference to Figs. 1 and 3, Hoour discloses: A refillable container, comprising: an inner container (13), which is configured to store a content therein, and is to be replaced when the content is used up; a support member (12) configured to support the inner container in an upright posture by holding a bottom of the inner container (see fig. 3); and a cover having a tubular shape (at 14, 11), which is fitted, from above the inner container, to an outer periphery of the inner container supported on the support member so as to accommodate the inner container therein, and is fitted to the support member (see Fig. 3), the support member including: a support base portion including a tubular leg portion and having a raised bottom; and a support frame portion, which is provided on an upper surface of a bottom plate of the support base portion (See fig. 3 below), and is configured to support the bottom of the inner container, the support base portion including a seat step portion (122) on which an opening end of the cover fitted to the support member is seated.


[AltContent: textbox (Seat Projecting Portion)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Raised Bottom)][AltContent: textbox (Tubular Leg Portion)][AltContent: arrow][AltContent: textbox (Support Base)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Support Frame/Seat Step)]
    PNG
    media_image1.png
    281
    444
    media_image1.png
    Greyscale

Hoour fails to disclose wherein wherein the cover is made of hard plastic, and the support member is made of soft plastic.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen hard plastic for the cover at portion 14, and soft plastic for the support member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0026, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, with reference to the Figs. noted above, Hoour discloses the claimed invention including wherein the support member includes a seat projecting 
In re claim 3, with reference to the Figs. noted above, Hoour discloses the claimed invention including wherein the seat projecting portion formed on the outer periphery of the tubular leg portion of the support base portion is formed at each of positions opposed to each other across substantially a center of the tubular leg portion (i.e. along each side, each side is opposite another side across a center of the tubular leg).
In re claim 4, with reference to the Figs. noted above, Hoour discloses the claimed invention including wherein the cover includes a cutout portion (114) formed in a portion of an opening end of a tubular wall portion of the cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733